UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 24, 2008 JONES APPAREL GROUP, INC. (Exact Name of registrant as specified in its charter) Pennsylvania 1-10746 06-0935166 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1411 Broadway New York, New York 10018 (Address of principal executive offices) (212) 642-3860 (Registrant's telephone number, including area code) Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02.Termination of a Material Definitive Agreement. Concurrently and in connection with the execution of the Amended and Restated Five-Year Credit Agreement described in Item 2.03 below, Jones Apparel Group USA, Inc. (“Jones USA”), a wholly owned indirect subsidiary of Jones Apparel Group, Inc. (“Jones”), issued a notice terminating the entire revolving credit commitment under the $500million Amended and Restated Credit Agreement, dated as of June 15, 2004, as amended and restated as of June 6, 2008 (the “2004 Credit Agreement”), among JonesUSA, Jones, Jones Apparel Group Holdings, Inc. (“Jones Holdings”), Nine West Footwear Corporation (“Nine West”), and Jones Retail Corporation (“Jones Retail”), the lending institutions party thereto, Citigroup Global Markets Inc. and J.P.
